262 F.2d 592
MORGENSTERN CHEMICAL COMPANY, Inc., Appellant,v.G. D. SEARLE & COMPANY.
No. 12653.
United States Court of Appeals Third Circuit.
Argued January 22, 1959.
Decided February 6, 1959.

Appeal from the United States District Court for the District of New Jersey; Reynier J. Wortendyke, Judge.


1
See also 253 F.2d 390.


2
Copal Mintz, New York City, for appellant.


3
Frederick B. Lacey, Newark, N. J. (Shanley & Fisher, Newark, N. J., Donald A. Robinson, Newark, N. J., Howard P. Robinson, Chicago, Ill., of the Illinois Bar, on the brief), for appellee.


4
Before KALODNER and HASTIE, Circuit Judges, and EGAN, District Judge.


5
PER CURIAM.


6
Upon review of the record we find no error. The judgment of the District Court will be affirmed.